    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 1 of 7 PageID #: 1




HDM:GK/GN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                       COMPLAINT
           - against -
                                                      20-1038 M
MARIO ECHEVERRI,
                                                      (21 U.S.C. §§ 841, 846)
                         Defendant.


---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                KEVAL PATEL, being duly sworn, deposes and states that he is a Special

Agent with the United States Department of Homeland Security, Homeland Security

Investigations, duly appointed according to law and acting as such.

                On or about October 29, 2020, within the Eastern District of New York, the

defendant MARIO ECHEVERRI, together with others, did knowingly and intentionally

attempt to possess with intent to distribute a controlled substance, which offense involved a

substance containing 3,4-methylenedioxymethamphetamine (ecstasy), a Schedule I

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).

                (Title 21, United States Code, Sections 841 and 846)
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 2 of 7 PageID #: 2

                                                                                               2

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”) and have been involved in the

investigation of numerous cases involving narcotics smuggling and distribution. I am

familiar with the facts and circumstances set forth below from personal knowledge, my

participation in the investigation, my review of the investigative file and from reports of

other law enforcement officers involved in the investigation.

                2.     The United States Department of Homeland Security, Homeland

Security Investigations (“HSI”) has been investigating a drug trafficking organization

(“DTO”) that operates out of Amsterdam Schiphol Airport (“Schiphol”) in the Netherlands.

As part of that investigation, an undercover law enforcement agent (the “UC”) has

communicated via WhatsApp with an individual (“Individual-1”) 2 who works for the DTO.

                3.     On or about September 6, 2020, the UC called Individual-1 via

WhatsApp. During the conversation, Individual-1 told the UC, in sum and substance, that

Individual-1 had 1.5 million MDMA 3 pills ready to ship from Amsterdam to New York.

Individual-1 proposed sending a test run shipment of 30,000 pills from Schiphol to John F.



       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware. All conversations or statements contained herein are
summarized in sum and substance.
       2
                The identity of Individual-1 is known to law enforcement agents.
       3
                MDMA is another name for 3,4-methylenedioxymethamphetamine
(ecstasy).
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 3 of 7 PageID #: 3

                                                                                                 3

Kennedy International Airport in Queens, New York (“JFK Airport”) in two separate

containers. Individual-1 and the UC agreed that the UC would charge thirty percent of the

price of the shipment to receive the drugs. Individual-1 further stated, in sum and substance,

that the UC could keep 9,000 pills as payment, and that the wholesale value of the 9,000 pills

was approximately $45,000, equal to approximately thirty percent of the price of the entire

shipment.

              4.      On or about October 5, 2020, the UC called Individual-1 via

WhatsApp. During the call, Individual-1 and the UC discussed the shipment, which was

scheduled to arrive at JFK Airport from Schiphol the following day on KLM Royal Dutch

Airlines Flight 643. The UC told Individual-1, in sum and substance, that someone was

ready to pull the shipment off of the flight. Individual-1 informed the UC that he would

send a picture of the package and a message concerning its location via WhatsApp.

              5.      On or about October 6, 2020, at approximately 1:45 p.m., Individual-1

sent the UC two pictures via WhatsApp. One of the pictures depicted an air cargo pallet

numbered AKE 95330 KL. The other picture depicted a sealed white bag.

              6.      Later the same day, Individual-1 called the UC and stated, in sum and

substance, the person in charge of loading the pills had only loaded 10,000 pills and left the

other 20,000 pills behind by accident. Individual-1 apologized and stated if the UC received

the 10,000 pills, Individual-1 would send 120,000 pills on the next trip.

              7.      KLM Royal Dutch Airlines Flight 643 arrived at JFK Airport from

Schiphol later that day. Following the plane’s arrival, law enforcement agents entered the

rear cargo haul of the aircraft, where they discovered an air cargo pallet numbered AKE

95330. Within the air cargo pallet, law enforcement agents discovered one white nylon
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 4 of 7 PageID #: 4

                                                                                                4

burlap bag, within which were two vacuum-sealed packages containing purple pills in the

shape of a grenade. Law enforcement agents tested sample pills from the shipment using

the Gemini (Therno Scientific) device, and the pills tested positive for the presence of 3,4-

methylenedioxymethamphetamine (ecstasy), also known as “MDMA.” In total, law

enforcement agents seized approximately 3.856 kilograms of pills, excluding the weight of

the exterior packaging materials.

              8.      The UC called Individual-1 to inform Individual-1 that the UC had

received the shipment. Individual-1 told the UC to hold the MDMA until instructed to turn

it over. Individual-1 stated, in sum and substance, that the person who would receive the

drugs would write to the UC on behalf of “El Abuelo.”

              9.      On or about October 27, 2020, the UC received a message via

WhatsApp from an individual who claimed that he/she was writing on behalf of “El Abuelo.”

The UC then called Individual-1. During the call, Individual-1 referred to the individual as

“the Italian” and confirmed that “the Italian” was acting at Individual-1’s direction.

Individual-1 instructed the UC to contact “the Italian” to organize a meet, during which “the

Italian” would turn over $5,000 in exchange for the things (which the UC understood

referred to the MDMA). Individual-1 stated, in sum and substance, that after “the Italian”

sold the MDMA, he would give the UC $10,000 more.

              10.     Later that day, the UC received a call via WhatsApp from phone

number 631-352-9964 (the “9964 number”). The UC spoke with the caller to arrange for

the pickup of the MDMA and discuss when the UC would receive payment.

              11.     On or about October 28, 2020, the UC called “the Italian” via

WhatsApp using the 9964 number. During the call, the UC asked whether “the Italian”
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 5 of 7 PageID #: 5

                                                                                                  5

would be interested in selling the pills given to the UC as payment and how much “the

Italian” paid for “pastillas” (pills, in English) or “ex”. “The Italian” responded that he paid

“four.” Based on my training and experience and conversations with the UC and other law

enforcement agents, I understand “ex” to refer to ecstasy” and “four” to refer to the price of

four dollars per pill.

               12.       On or about October 29, 2020, the UC received a call from “the Italian”

via WhatsApp using the 9964 number. During the call, the UC stated, in sum and

substance, that an individual (“UC-2”) would be ready to meet “the Italian” at 1:00 p.m. at a

gas station in Queens that has a Wendy’s nearby.

               13.       At approximately 2:30 p.m., a man whom law enforcement agents later

identified as the defendant, MARIO ECHEVERRI, arrived at the designated location in a

gray KIA Forte. ECHEVERRI parked in front of UC-2’s vehicle. ECHEVERRI stated, in

sum and substance, that he was there on behalf of “El Abuelo” and entered the passenger

side of UC-2’s vehicle. UC-2 showed ECHEVERRI a white bag and said, in sum and

substance, “here are the pills.” ECHEVERRI grabbed the white bag, put them on his lap,

and proceeded to squeeze the packages contained in the bag to discern their contents.

ECHEVERRI stated, in sum and substance, “yeah, it’s for parties underground and clubs.”

ECHEVERRI then gave UC-2 a white envelope containing $5,000 in U.S. currency. While

still in the car, UC-2 told ECHEVERRI, in sum and substance, that he had more pills and

asked ECHEVERRI if he could buy them. ECHEVERRI gave the UC a price of one dollar

per pill. UC-2 stated, in sum and substance, that it was a horrible price. ECHEVERRI then

stated, in sum and substance, that he could do $2.50 per pill.
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 6 of 7 PageID #: 6

                                                                                            6

                14.   MARIO ECHEVERRI subsequently insisted that UC-2 go with him to

Wendy’s. ECHEVERRI got out of UC-2’s vehicle and got back into the gray KIA Forte.

ECHEVERRI and UC-2 drove closer to the Wendy’s and parked. After ECHEVERRI and

UC-2 got out of their respective cars, law enforcement agents arrested ECHEVERRI.

Incident to ECHEVERRI’s arrest, among other things, law enforcement agents recovered a

black iPhone.

                15.   Law enforcement agents have identified MARIO ECHEVERRI as “the

Italian” who communicated with the UC. Law enforcement databases confirm that the 9964

number used by the “the Italian” is associated with ECHEVERRI. Furthermore, when law

enforcement agents called the 9964 number, the black iPhone seized from ECHEVERRI

incident to his arrest began ringing. Finally, the UC identified ECHEVERRI’s voice as the

same voice as “the Italian.”
    Case 1:21-cr-00207-EK Document 1 Filed 10/30/20 Page 7 of 7 PageID #: 7

                                                                                       7

              WHEREFORE, your deponent respectfully requests that the defendant

MARIO ECHEVERRI be dealt with according to law.




                                          KEVAL PATEL
                                          Special Agent, United States Department of
                                          Homeland Security, Homeland Security
                                          Investigations


Sworn to me through the transmission of this
Affidavit by reliable electronic means, pursuant to
Federal Rules of Criminal Procedure 41(d)(3) and 4.1, this
30th
_____________     day of October, 2020 by telephone


____________________________________
THE HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
